PER CURIAM.
After a full and fair hearing the court below found that “none of the court officials, or other persons included within the blanket allegation of the petitioner, made any promises or coerced or induced or encouraged or brought about the defendant’s * * * plea of guilty.” This finding, which is fully supported by the evidence, effectively disposes of the basis assigned by the petitioner in applying for a writ of habeas corpus. The order of the District Court denying the petition and dismissing the writ is accordingly affirmed.